Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-3, drawn to a light source, a beam multiplication film and a tunable wave plate with particular wave plate details (Bsp1), classified in G02F 1/33636.
II. Claims 1, 4 and 8-10, drawn to a light source, a beam multiplication film and a tunable wave plate with particular multiplication film details (Bsp2), classified in G02B 5/3083.
III Claims 1, 5 and 6, drawn to a light source, a beam multiplication film, a tunable wave a diffraction optical element ABbr, classified in G02B 27/4233.
IV. Claims 1 and 7, drawn to a light source, a beam multiplication film and a tunable wave plate and a lens module CBbr, classified in G02B 27/0955.
V. Claims 1 and 11-13, drawn to a light source, a beam multiplication film and a tunable wave plate with particular light source details (Bsp3), classified in G02B 27/0922.
3.	Claim 1 link(s) inventions I-V.  The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s), claim 1.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104. Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.The inventions are independent or distinct, each from the other because:
4.	The inventions are independent or distinct, each from the other because:
Inventions [III, IV] and [I, II and V], respectively, are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because of the omission of the particular details to the wave plate, the multiplication film or the light source, as evidenced by claims 2 and 3 of invention I, claims 4 and 8-10 of invention II or claims 11-13 of invention III..  The subcombination has separate utility such as a light projector with any one of the particular details of the subcombinations mentioned above or alternatively, in combination with a diffraction optical element, a lens module, a screen …etc.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  
Inventions I, II and V are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, each one of the inventions 1, II and V as claimed above, have a materially different design, mode of operation, function, or effect. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, each one of the inventions I1 and IV as claimed above, have a materially different design, mode of operation, function, or effect. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
5.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a 
(a) the inventions have acquired a separate status in the art in view of their different classification; and each of the distinct inventions would require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) based on their mutually exclusive claimed features.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
6.	During a telephone conversation with Mr. Shen Bin Wu on 09/22/2021 a provisional election was made without traverse to prosecute the invention of group II, claims 1, 4 and 8-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims  withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 4 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2018/0073864) In view of Sanders et al (US 9,097,526).
Watanabe discloses a light projector comprising a light source (101) configured to emit a light beam (see figures 1A and 6); a beam multiplication film (111), disposed on a transmission path of the light beam (see figures 1A and 6); and made of anisotropic refractive index material (see paragraph 0061), wherein a plurality of separated light beams are produced after the light beam from the light source passes through the beam multiplication film (see figures 1A, 5A and 6-9B); and a wave plate (112), disposed on transmission paths of the separated light beams from the beam multiplication film (see figures 1A, 5A and 6-9B), wherein an optical axis of the beam multiplication film is inclined relative to a transmission direction of the light beam emitted from the light source by an angle (see paragraph 0038), wherein the beam multiplication film comprises a uniaxial retardation film, a biaxial retardation film, or an oblique axial retardation film (see paragraph 0061), wherein the projector includes another beam multiplication film (113) disposed on the transmission path of the light beam (see figures 1A, 5A and 6-9B), wherein the wave plate is disposed between the beam multiplication film and the another beam multiplication film (see figures 1A, 5A and 6-9B), except for the wave plate being tunable so as to modulate the separated light beams. 

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the half wave plate of Watanabe to include a tunable half wave plate, as taught by Sanders et al, in order to regulate or actively control the relative amplitude of the first and second polarized light components so as to obtain a desirable light output.
As to the limitations of claim 9, Watanabe discloses all of the subject matter claimed, note the above explanation, except for explicitly stating that the at least one beam multiplication film having a thickness of 0.35 mm (see paragraph 0077) comprises a flexible film.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the anisotropic material of at least one or both of the beam multiplication films of Watanabe to include a flexible polymer film material, as is well known in the art, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a flexible film. Note: Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Leshin, 125 USPQ 416.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320.  The examiner can normally be reached on Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RDS
September 28, 2021

/RICKY D SHAFER/Primary Examiner, Art Unit 2872